
	
		II
		111th CONGRESS
		2d Session
		S. 3809
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2010
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to
		  require the Secretary of Agriculture to carry out a conservation program under
		  which the Secretary shall make payments to assist owners and operators of muck
		  land to conserve and improve the soil, water, and wildlife resources of the
		  land.
	
	
		1.Muck soils conservationChapter 5 of subtitle D of title XII of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb et seq.) is amended by adding at
			 the end the following:
			
				1240S.Muck soils conservation
					(a)EstablishmentThe Secretary shall carry out a
				conservation program (referred to in this section as the
				program) under which the Secretary shall make payments to assist
				owners and operators of eligible land specified in subsection (b) to conserve
				and improve the soil, water, and wildlife resources of the land.
					(b)Eligible landTo be eligible for inclusion in the
				program, the land shall—
						(1)be comprised of soil that qualifies as
				muck, as determined by the Secretary;
						(2)be used for production of an agricultural
				crop;
						(3)have a spring cover crop planted in
				conjunction with the primary agricultural crop referred to in paragraph
				(2);
						(4)have a winter crop planted; and
						(5)have ditch banks seeded with grass that is
				maintained on a year-round basis.
						(c)Payment amountsThe Secretary may provide payments of not
				less than $300, but not more than $500, per acre per year under the
				program.
					(d)Authorization of
				AppropriationsThere is
				authorized to be appropriated to the Secretary to carry out the program
				$50,000,000 for each of fiscal years 2011 and
				2012.
					.
		
